DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 19, 2021 is acknowledged. Examiner notes that applicant did not elect a species as set forth in paragraph 4 of the Requirement for Restriction set forth December 17, 2020. However, examiner finds that it is not a burden to examine the species set forth in paragraph 4 of the Requirement for Restriction set forth December 17, 2020. Therefore, the requirement for species election has been withdrawn. Claims 1-9 are examined below and claims 10-14 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name VelcroTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gentile (U.S. Publication No. 2009/0199336).
Regarding claim 1, Gentile teaches in Figure 9 a comforter ([0022] “’Sheet’ means herein any bed-covering textile, e.g., comforter”) that is divided into panels so that a center panel can 
Regarding claim 6, Gentile teaches in paragraphs [0034] – [0036] the comforter as defined in claim 1 wherein the first seam and the second seam are selected from the group of seam materials comprised of a zipper, hook and loop fastener, ribbon ties or snaps.  
Regarding claim 7, Gentile teaches in paragraph [0031] the comforter as defined in claim 1 wherein the top portion has a length that is equal to the bottom portion such that the top portion and the bottom portion each occupy approximately half of the comforter (Foot Portion Length ranges to 50% of the Overall Length).  
Regarding claim 8, Gentile teaches in paragraph [0031] the comforter as defined in claim 1 wherein the top portion has a length that is greater than the length of the bottom portion (Foot Portion Length ranges to 20% of the Overall Length).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Miller et al. (U.S. Patent No. 6,135,635 – herein referred to as Miller).
Regarding claim 2, Gentile teaches the comforter as defined in claim 1. Gentile does not teach wherein the comforter is further comprised of at least one middle panel securing system for securing the middle panel to the comforter after the middle panel is rolled from the top edge towards the bottom edge of the comforter, wherein the middle panel securing system is disposed where the top portion of the comforter meets the bottom portion of the comforter. However, Gentile discusses in paragraph [0038] that, “a user may remover on or more layers of bed covering without disturbing the bed covering of the other user”, and in paragraph [0044], “each of the users can being sleeping with their covering moved aside”. 					Miller teaches in Figures 1-2 a blanket (10) having multiple panels (16, 26), the blanket further comprising panel securing systems (24, 28) for securing the panels to the blanket after the panels are rolled, the panel securing system disposed where a top portion of the blanket 
Regarding claim 3, Gentile in view of Miller, as discussed above, teaches the comforter as defined in claim 2 wherein the comforter is further comprised of: at least one right outer panel securing system (Miller 24, 28) for securing the right outer panel (Gentile 92) to the comforter after the right outer panel is rolled from the top edge towards the bottom edge of the comforter; and at least one left outer panel securing system (Miller 24, 28) for securing the left outer panel (Gentile 91) to the comforter after the left outer panel is rolled from the top edge towards the bottom edge of the comforter.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Lieberthal (U.S. Patent No. 2,689,961).
Regarding claim 4, Gentile teaches the comforter as defined in claim 1. Gentile does not teach wherein the comforter is further comprised of a plurality of reinforcement patches to prevent tearing of the comforter, wherein a first reinforcement patch is disposed at a location where the first seam ends at an edge between the top portion and the bottom portion of the .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Horstman (U.S. Publication No. 2011/0252563).
Regarding claim 5, Gentile teaches the comforter as defined in claim 1. Gentile does not teach wherein the comforter is further comprised of a rectangular cover panel, wherein the cover panel is coupled to the comforter along an edge where the top portion meets the bottom portion of the comforter, wherein the cover panel is a rectangular sheet of material does not extend beyond a left or right edge of the comforter, wherein the cover panel is folded over the top portion up to the top edge thereof when the first seam and the second seam are closed, and wherein the cover panel is folded over the bottom portion when the first seam or the .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile.
Regarding claim 9, Gentile teaches the comforter as defined in claim 1. Gentile does not teach wherein the top portion has a length that is less than the length of the bottom portion. However, Gentile teaches in paragraph [0031] top portion has length ranging between 80%-50% of the Overall Length. Additionally, Gentile teaches in paragraph [0032] that, “The split-top, integral bed covering can be made in various configuration that have different combination prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In this case, a 50% top portion length is close to a 49% top portion length, or any top portion length slightly shorter than a bottom portion length. Such a slight modification of top portion length in the construction of Gentile would not affect the performance of Gentile and the instant specification does not discuss the particular length of the top portion in comparison to the bottom portion as being critical. The drawings and the claims of the instant specification set forth examples where the top portion length is longer, shorter, or equal to the bottom portion length. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the top portion of Gentile to be shorter than the bottom portion of Gentile because Gentile already discloses a similar value and the modified construction would not affect performance. The comforter of Gentile would predictably enable a user to manipulate the panels to their desired comforter level should the top portion be shorter than the bottom portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/5/2021